Citation Nr: 1041141	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  93-15 181	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for benign soft tissue growths 
(lipomas), claimed as soft tissue sarcomas, to include as due to 
herbicide exposure. 


REPRESENTATION

Appellant represented by:	J. Myers Morton, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1993 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In February 1996, the Board denied the claim for entitlement to 
service connection for soft tissue sarcoma.  The Veteran appealed 
this denial of his claim to the Court of Appeals for Veterans 
Claims (Court).   In October 1996, the Court vacated the Board's 
February 1996 decision and remanded the case back to the Board.  
The Board again denied the claim in September 2002, and in a 
March 2006 memorandum decision, the Court vacated the portion of 
the September 2002 Board decision that denied service connection 
on a direct basis.  The case returned to the Board where it was 
remanded for additional development in April 2007 and August 
2008. 


FINDINGS OF FACT

1. The Veteran served on active duty from May 1966 to May 1968.

2.   On June 28, 2010, VA was notified by the Veteran's 
representative that the Veteran died in June 2010. 





CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


